ICJ_001_CorfuChannel_GBR_ALB_1949-12-15_JUD_01_CO_01_EN.txt. iN}
(SL
N

DISSENTING OPINION BY Dr. ECER, JUDGE ‘‘AD HOC”
[Translation]

I agree with Judge Krylov’s declaration for the following
reasons :

(x) Interpretation of Article 53 of the Statute

The Judgment gives an interpretation of Article 53 of the
Statute. The dominating idea in this interpretation is, to my mind,
as follows: the default of the respondent—and Albania is the
respondent party in the present stage of proceedings—cannot be
deemed to be a recognition of the claim and the facts alleged by the
applicant. Consequently, the Court is compelled by Article 33 to
examine the assertions of the applicant and to satisfy itself that the
submissions in the Application are well founded in fact and in law.
But in that case, the Court’s responsibility is, so to speak, ‘‘dimin-
ished’. The Court is not obliged to examine the facts alleged by
the applicant with the same exactness as in the case of an issue
raised by the respondent. But I cannot accept this interpretation
of Article 53. To begin with, in this case the Court is not faced
with a simple default, referred to by Article 53 in the first place :
the respondent, having received a copy of the claim (the Memorial),
does not reply. Further, when convoked to a public sitting, he
does not appear, or he appears and remains silent. Albania did
nothing of the sort ; on the contrary, both in the written and in
the oral procedure she disputed the United Kingdom’s claim in
fact and in law. She did not take part in the present stage of
proceedings for a juridical reason recognized even by the minority
of 6 Judges. The present stage of proceedings is not a new case,
such as, in my view, is primarily referred to in Article 53, but the
final stage in a case that has to be considered as a whole, from
the date of the Application—or at any rate of the Special Agree-
ment-—to final judgment.

In the present proceedings, therefore, the Court is faced with
a situation somewhat different to that referred to in Article 53.
The interpretation of Article 53 therefore, in these proceedings,
cannot be the same as in a case of pure default.

The words in Article 53: ‘‘The Court must .... satisfy itself”,
are clear. ‘Satisfy itself” is only a synonym for the ‘‘firm con-
viction”” of a Judge. The methods of proof themselves are given in
the Rules of Court : documents, witnesses, experts, etc. The whole
constitutes ‘‘judicial proof’. An interpretation seems to me super-
fluous. The only ‘‘penalty” that a defaulting respondent incurs,
according to Article 53 of the Statute, is this: the Court’s task
is solely to consider and give judgment on the submissions of the

12
DISSENTING OPINION BY Dr. ECER 253

applicant—whether the claim is well founded in fact and law.
The Court’s task is therefore made easier only in the sense that
it does not consider the submissions of the respondent. That is
all. But the Court is obliged to consider the assertions (submis-
sions) of the applicant with just the same care and precision,
whether the respondent appears or not.

(2) The rule of non ultra petita

This general rule of law within the meaning of Article 38 involves
a question of procedure. After pointing out that the amount of
compensation claimed by the United Kingdom for the loss of the
Saumarez, based on 1946 values, is somewhat lower than that
assessed for the same damage by the experts, the Judgment deci-
des that the amount claimed by the United Kingdom Government
is justified because of the rule non ultra petita. Thus a problem
rises: can this rule influence the selection of the basis of calcu-
lation (1943-1946-1949), or not. In my opinion, the rule non ultra
petita cannot influence the Court in this matter. If, in determining
the replacement value of the Saumarez, the Court must have
regard to the moment of the unlawful act, or to the moment of
the award of compensation (of the judgment), the problem cannot
be settled with the help of the rule above mentioned. In my view,
the Court, without any reference to this rule, must decide, in the
first place and on grounds of law, and not of mathematics, what
basis is juridically to be adopted. And if the figure estimated on
this basis is higher than the sum claimed, the Court must limit
its award in accordance with the rule non ultra petita.

(3) The reasons for the Judgment

In my view, the Judgment does not give sufficient grounds for
the amount and the calculation of the compensation for the loss
of the Saumarez and the damage to the Volage. The Judgment
compares the United Kingdom figures with those of the experts
and decides in favour of the former. To begin with, the Judgment
makes hardly any reference to the many United Kingdom
documents accepted as evidence of damage. I consider that some-
thing should have been said on their value as evidence. Then,
the Judgment does not submit the expert enquiry to a similar
examination. According “to a quite general rule of procedure,
the Court is not bound by the opinion of experts. The Court may
reject or accept it; but it must always give sufficient reasons.
This was specially necessary, since Albania had informed the
Court that she had observations to submit on the experts’ Report,
and since even Great Britain informed the Court that it had
observations to make, but did not wish to submit them.

13
DISSENTING OPINION BY Dr. ECER 254

(4) Amount of compensation claimed

This is essentially a point of substantive law. It should have
been dealt with less briefly in my opinion, having regard to the
importance of the case. Just a few words were, I consider, neces-
sary on the law that governs the amount of compensation :

(a) The Judgment of April 9th, 1949, stated that ‘‘grave omis-
sions” involved the international responsibility of Albania (p. 23).
The consequences were certainly grave. But an omission involving
the responsibility of a State must be a culpable omission.

But what was the degree of culpa ? Dolus, culpa lata, culpa levis ?
The words ‘‘grave omissions” seem to eliminate culpa levis. But
in my view, the Judgment should have been more precise on
this point. A finding as to the degree of culpability (e.g. culpa
lata) would form juridical grounds for the decision on damnum
emergens (the positive damage ; out-of-pocket loss). A few words
might thus be said on the relationship between the degree of
culpability and the amount of compensation.

(b) Lastly, the juridical value of the Judgment would have been
increased by a few short observations on causality as a juridical
element for determining the amount of compensation. I consider
it would be useful, and even necessary to state that the United
Kingdom claim amounts to a claim for damnum emergens, a notion
that grosso modo corresponds to those of ‘‘direct’’, or ‘‘necessary’’,
or “‘inevitable’’, or ‘‘proximate” consequences, used in a number
of decisions of international tribunals.

(5) Estimation of damage

Here I confine myself to compensation for the loss of the Sauma-
vez ; for that is, in point of law, the vital question. The United
Kingdom claimed £ 700, 087 under this head. The experts estimated
the damage at £ 716,780.

There does not, and cannot exist a universal rule for calculation.
Cases differ from one another. Some involve one or several special
circumstances, e.g. the present case, which concerns the loss of a
warship. It is evident that the calculation would be simpler and
the estimate of the damage in figures would be easier if it were a
merchant ship. Commercial values have currency as a common
denominator, and are more susceptible of calculation in money.
But with all reservations and limitations, there are nevertheless
two questions of law common to all cases, if something has been
lost through an illegal act, and if restitution in kind is net possible.
as in the present case :

14
DISSENTING OPINION BY Dr. ECER 255

(x) the question of the moment to be taken by the judge in
estimating reparation for the loss. Should it be the moment of the
illegal act, or of the court’s decision ; or the moment when the
thing was made ?

(2) the question of the conditions under which and the extent
to which a sum corresponding to the depreciation of the thing
(such as would have occurred if the thing had remained in its
owner’s hands), should be deducted from the amount of the replace-
ment value.

In regard to (1) the basis of calculation. In the present case
there are three possible bases : 1943, 1946, 1949.

(a) The 1943 basis. The order to proceed with the construction
of the Saumarez was given by the United Kingdom Government
to a company at Hebburn-on-Tyne, on January oth, 1941; the
vessel was handed over after completion and received into the
service of the Royal Navy on July rst, 1943 (Mr. Powell’s affidavit,
paragraph 4). The actual recorded cost of construction of the
ship was £ 554,678 (paragraph 5 of affidavit). If the loss of the
Saumarez is calculated in figures corresponding to ship-building
costs in 1943, this decision may be justified by the fact that the
sum represents the actual damage sustained by the United King-
dom. The rise or fall in prices is a factor not depending on the
author of the illegal act, and therefore one for which he cannot be
held responsible. There is no causal connexion between the illegal
act and the rise or fall of prices. For this reason, the cost of
construction actually paid in 1943 might be taken as the figure
for the actual loss of the Saimnarez.

(b) The 1946 or 1949 basis

Salvioli, in his lectures on La responsabilité des Etats, la fixation
des dommages et intérêts par les tribunaux internationaux (Recueil
des Cours, 1929, III, pp. 239-240), says: ‘‘The Mixed Arbitral
Tribunals introduced the following distinction: where objects
were intended to be resold, a sum must be awarded which corre-
sponds to the value of the objects at the time of the act which
damaged them—and as regards the decisions mentioned above,
at the time of dispossession ; on the other hand, if the object is
property which the owner would have kept and used as such, the
replacement value must correspond to its mercantile value at the
date of the award of compensation" (the italics are the author’s).
Salvioli expressly refers to the judgment in the Chorzow case.

The grounds for the decisions of the Mixed Arbitral Tribunal
and that of the decision of the Permanent Court of International

15
DISSENTING OPINION BY Dr. ECER 256

Justice in the Chorzéw case, on this subject, are stated in the
decisions themselves and in the works of several writers who have
dealt with the question, and I need not quote them.

In my opinion, these reasons are convincing, and there is no
juridical ground for a decision to adopt the moment of the illegal
act in such a case.

But a difficulty arises in determining the commercial value at
the time of the decision, if the property had no commercial value—
as in the present case, where it is a warship that has no commercial
value.

According to Roth (Schadenersatz, 1934, p. 102), in such a case,
‘‘the judge must determine the value ex equo et bono, taking account
of the special circumstances”.

The Court places itself at the moment of the illegal act ; but the
Judgment gives no juridical reason for this decision.

{2) Depreciation

The question arises whether there are juridical reasons for
deducting a sum in respect of the depreciation of an object, if that
object remains in the hands of the owner. The international and
national jurisprudence of every country answers this in the affirm-
ative. The experts gave the same reply. They calculated the
compensation for the loss of the Saumarez in such a way as
to deduct 3% for three years of the vessel’s “life” (1943-1946),
from the cost of building in 1946. At the Court’s meeting on Decem-
ber 3rd, 1949, they also gave the rate of this depreciation. It seems
that this is quite justified.

I again refer to Salvioli, who expressed the following opinion :
“The Court must take account of an increase or decrease in value
which the object would have undergone if it had remained in its
owner’s hands, and if it had not suffered from the illegal act.”

When the Judgment agrees with the figure claimed by the
United Kingdom as compensation for the loss of the Saumarez, it
implicitly rejects the rule that a sum in respect of depreciation
must be deducted from the building costs, without assigning any
reason in law for doing so. What would be the effect of this principle
in practice is a matter of calculation.

(Signed) Dr. B. Ecer

16
